UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 10, 2014 UCP, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-36001 90-0978085 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 99 Almaden Boulevard Suite 400 San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (408) 207-9499 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. On April 10, 2014, UCP, LLC, the company through which UCP, Inc. directly and indirectly owns and operates its business, completed the acquisition of the assets of Citizens Homes, Inc. (“Citizens”) used in the purchase of real estate and the construction and marketing of residential homes in North Carolina, South Carolina and Tennessee, pursuant to a Purchase and Sale Agreement, dated March 25, 2014 between UCP, LLC and Citizens (the “Acquisition”).The total cash purchase price for the Acquisition was approximately $15 million.In addition, Citizens is eligible to receive earnout payments from UCP, LLC of up to $6 million in the aggregate, based on performance over the next five years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 16, 2014 UCP, Inc. By: /s/William J. La Herran William J. La Herran Chief Financial Officer and Treasurer
